ORDER

PER CURIAM.
Ricardo Elliott (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief following his convictions for first degree assault, first degree attempted robbery, and two counts of armed criminal action. We find no error and affirm.
We have reviewed the briefs of the parties, the legal files, and the transcripts. We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).